Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US 7,457,344) in view of Fukushi (US 2006/0006169).
Regarding claim 7, Fishman teaches an apparatus for inductively heating a work piece (abstract; as shown in Fig. 5), said apparatus comprising a capacitance (CTUNE, CTANK) connected to an induction coil (22) to form a tank circuit (as shown in Fig. 5) having a resonant frequency (Col. 5, lines 58-61); a power supply (12) arranged to deliver power to said tank circuit (as shown in Fig. 5), said power supply being capable 
Fishman fails to disclose wherein said control circuit turns off said power supply when said correlation indicates said work piece has reached a pre-determined temperature.
Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101) for bonding a member to the workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
Regarding claim 8, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to determine an electrical resistance of said work piece and said control circuit employs a look up table to correlate said electrical resistance to a temperature of said 
Regarding claim 9, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to calculate a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 10, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base (Fishman; crucible 10) portion of the apparatus (Fishman; as shown in Fig. 5).
Regarding claim 11, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil includes two windings (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fails to disclose wherein the induction coil is a triple racetrack coil including three oblong-shaped windings.
It would have been an obvious matter of design choice to provide a triple racetrack coil including three oblong-shaped windings since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the induction coil of Fishman.
Regarding claim 12, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a thermally conductive heat spreader (Fishman; crucible 10) is in close proximity to the windings of the induction coil to more uniformly distribute the thermal energy produced by the induction coil (Fishman; as shown in Fig. 5).

It would have been an obvious matter of design choice to connect the capacitance in parallel to the induction coil since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection of Fishman.
Regarding claim 14, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the sum of the resistance of the induction coil, the resistance of the tank capacitor and the resistance of the work piece equals a single loss resistance that presents a load to the power supply for the apparatus (Fishman; Col. 8, lines 40-46).
Regarding claim 15, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in temperature of the work piece causes an increase in resistance of the work piece (Fishman; Col. 7, lines 61-67 and Col. 8, lines 1-23).
Regarding claim 16, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in resistance of the work piece causes the current drawn from the power supply to increase (Fishman, Col. 7, lines 55-67 and Col. 8, lines 1-59; Fukushi, p.0099).
Regarding claim 17, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the pre-determined temperature of the work piece is maintained for a pre-determined period of time (Fukushi; p.0087).
Regarding claim 18, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a pre-determined temperature of the work piece is maintained for a 
Regarding claim 19, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base (Fishman; crucible 10) portion of the apparatus (Fishman; as shown in Fig. 5), wherein the base portion surrounds at least part of the induction coil (Fishman; as shown in Fig. 5, the crucible surrounds at least the internal part of the induction coil).

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “There is no teaching or disclosure in Fishman of correlating changes in a measured output voltage or output current of a power supply where one of voltage or current is held constant and the other of voltage or current that is not held constant is the measured variable. It is further submitted that Fishman requires the configurations of these two circuits as col. 6, lines 8-16 state that “in the intermediate states between the cold and hot state, more power can be directed to the upper (active) coil, which surrounds substantially solid material in the crucible for the approximately first half of the batch melting process in this example, than to the lower (passive) coil, which surrounds an increasing level of molten material for the approximately first half of the batch melting process”. In view of this, it is submitted that a modification of Fishman to have a different circuit configuration would not be considered.” on remarks page 9, lines 6-17.  In response to Applicant’s arguments, Fishman teaches a control circuit (26) arranged to measure the output capable of being configured to correlate changes in the measured output voltage or output current to a temperature of the work piece (Col. 8, lines 8-13; Col. 10, lines 36-51). 
Applicant further argues that “As mentioned above, claim 7 now recites “wherein said control circuit turns off said power supply when said correlation indicates said work piece has reached a pre-determined target temperature for bonding a member to the workpiece”. This target temperature corresponds to a bonding condition of the workpiece. Applicant submits that one skilled in the art would not look to a prior art configuration related to a routine triggered by an error temperature and/or an error message as in Fukushi. Again, applicant’s claimed configuration is directed to facilitating bonding of the workpiece by achieving a desired target temperature in the workpiece. With this in mind, why would someone consider an undesired error temp and/or error message when attempting to achieve the claimed configuration (as this would obviously not be the person’s target temperature)?” on remarks page 10, lines 11-21.  In response to Applicant’s arguments, Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101) for bonding a member to the workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fukushi is directed to the analogous art of induction heating.
Applicant also argues that “Applicant submits that nowhere in Fishman or Fukushi is there a disclosure of how the current values correspond to a correlation of changes in the measured output voltage or output current to the temperature of the 
Regarding claim 8, Applicant argues that “There is no teaching or disclosure in Fukushi of providing a control circuit which employs a look up table to correlate said electrical resistance to a temperature of said work piece. Instead, paragraph [0099] of Fukushi describes a jammed state of the printer/copier wherein, as mentioned above, a routine is triggered by an error temperature and/or an error message. The features of claim 8 are not disclosed or suggested in the art of record. Therefore, claim 8 is patentable and should be allowed.” on remarks page 13, lines 9-15.  In response to 
Regarding claim 9, Applicant argues that “There is no teaching in Fukushi of using a measured output voltage to calculate a temperature. Additionally, although Fukushi mentions comparing current values, there is no teaching of a control circuit using an output current to calculate a temperature of a work piece, as claimed in applicant’s claimed configuration. Again, the examiner merely points to paragraph [0099] for teaching these claimed features without identifying any specifics in the disclosure of Fukushi. Paragraph [0099] of Fukushi describes a jammed state of the printer/copier wherein, a routine is triggered by an error temperature and/or an error message, with any teaching of a control circuit using a measured output voltage or output current to calculate a temperature of a work piece. The features of claim 9 are not disclosed or suggested in the art of record. Therefore, claim 9 is patentable and should be allowed.” on remarks page 13, lines 17-29.  In response to Applicant’s arguments, Fishman and Fukushi combined teach wherein said control circuit uses said measured output voltage or output current to calculate a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 19, Applicant argues that “here is no teaching or disclosure in Fishman of the crucible surrounding the active induction coil. Furthermore, there would 
Regarding claims 10-18, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
08/30/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761